Case: 19-60369     Document: 00515667041         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 9, 2020
                                  No. 19-60369
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Miguel Angel Gaitan-Burgos,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 892 942


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Miguel Angel Gaitan-Burgos, a native and citizen of Nicaragua and
   proceeding pro se, petitions for review of the decision of the Board of
   Immigration Appeals (BIA) dismissing his appeal of the immigration judge’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60369      Document: 00515667041           Page: 2   Date Filed: 12/09/2020




                                     No. 19-60369


   (IJ) denial of his applications for asylum, withholding of removal, and relief
   under the Convention Against Torture (CAT). His claims fail.
          We review the BIA’s final decision, but only review the IJ’s ruling
   insofar as it affected the BIA’s decision. See Wang v. Holder, 569 F.3d 531,
   536 (5th Cir. 2009). The BIA’s legal conclusions are reviewed de novo; its
   findings of fact, under the “substantial evidence standard”. Orellana-
   Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012). Under this standard, we
   affirm unless the evidence is so compelling that no reasonable finder of fact
   could conclude against it. Id. at 518.
          As an initial matter, Gaitan asserts the BIA should have remanded his
   case to the IJ to explain why his case proceeded without the introduction of
   his credible-fear interview report; he claims that, without this report, he did
   not receive a full and fair hearing because all available evidence was not
   examined. Because Gaitan did not raise this issue before the BIA, he has
   failed to exhaust it; and we, therefore, lack jurisdiction to consider it. See
   Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018); Roy v. Ashcroft, 389
   F.3d 132, 137 (5th Cir. 2004).
          Gaitan also asserts the BIA erred by applying a higher standard to his
   claims than this court requires, maintaining: the BIA failed to consider that
   persecution may take forms other than physical harm; and the cumulative
   effect of multiple threats or attacks may form the basis of a claim of
   persecution.    Gaitan makes valid legal claims about what constitutes
   persecution as a basis for asylum; but, he did not allege any non-physical form
   of persecution, and, as discussed infra, the cumulative effect of the incidents
   alleged by Gaitan does not constitute the required persecution.
          For past persecution, Gaitan’s asylum claim bases the requisite
   persecution on two incidents. The first was in 2012, when: a leader of the
   ruling Sandinista party appeared at his home; the leader threatened him and




                                            2
Case: 19-60369     Document: 00515667041           Page: 3   Date Filed: 12/09/2020




                                    No. 19-60369


   his family with death; and a group of people appeared later the same day with
   sticks and metal batons. The other was in 2018, when: a paramilitary group
   spent several days near his home and asked people where he could be found,
   although the group never approached his home. Gaitan testified: he and his
   family were never physically harmed in either incident; and, after he learned
   the paramilitary group was asking about him, he was able to flee to Honduras.
   The record does not compel a conclusion that either incident rose to the level
   of persecution. See Qorane v. Barr, 919 F.3d 904, 910 (5th Cir. 2019) (holding
   that, for the purposes of asylum, “threats that are exaggerated, non-specific,
   or lacking in immediacy should not suffice”) (citation and internal quotation
   marks omitted), cert. denied, 140 S. Ct. 907 (2020); Eduard v. Ashcroft, 379
   F.3d 182, 188 (5th Cir. 2004) (holding “mere denigration, harassments, and
   threats” do not ordinarily amount to persecution).
          Gaitan also claims fear of future persecution in Nicaragua. To
   establish a well-founded fear of future persecution, the applicant must
   subjectively fear persecution and that subjective fear must be objectively
   reasonable. Eduard, 379 F.3d at 189. Gaitan has not shown that the record
   compels a conclusion that a reasonable person in the same circumstances
   would fear persecution. See Orellana-Monson, 685 F.3d at 518 (“The alien
   must present specific, detailed facts showing a good reason to fear that he or
   she will be singled out for persecution.”) (citation and quotation marks
   omitted). As discussed above, although he testified that he received a death
   threat in 2012, he also testified no physical harm ever came to him or his
   family and that no other threats or persecution occurred between the two
   above-discussed incidents in 2012 and 2018. In addition, as also discussed
   above, although Gaitan testified that in 2018 a paramilitary group had waited
   near his home and asked other residents where he was, he did not testify that
   this group ever came to his home or made any direct move to threaten or
   detain him.




                                         3
Case: 19-60369      Document: 00515667041          Page: 4   Date Filed: 12/09/2020




                                    No. 19-60369


          Next, Gaitan claims the BIA erred by declining to consider, or by not
   remanding for the IJ to consider, the new evidence he submitted, including
   evidence that five other men who had been deported to Nicaragua had
   disappeared upon arrival. He asserts that this evidence was relevant to his
   claims for withholding of removal and CAT relief and that the BIA’s
   disregard of this evidence violated his right to due process and his “right to
   be heard”. The record shows, however, that Gaitan simply attached this new
   evidence to his brief to the BIA; he did not address it in his brief or move to
   remand or reopen to allow the IJ to consider it.               See 8 C.F.R.
   § 1003.1(d)(3)(iv) (“A party asserting that the [BIA] cannot properly resolve
   an appeal without further factfinding must file a motion for remand.”).
   Therefore, the BIA did not err by declining to consider this evidence. In
   addition, because Gaitan did not move to remand to the IJ or seek to reopen
   his case to allow consideration of this new evidence, he has failed to exhaust
   this issue, and we lack jurisdiction to consider it. See Vazquez, 885 F.3d at
   868.
          Finally, the BIA concluded that, because Gaitan failed to establish his
   eligibility for asylum, he could not meet the higher burden of proof for
   withholding of removal. The BIA also affirmed the IJ’s finding that Gaitan
   had not shown his eligibility for relief under the CAT. At noted, Gaitan
   claims the BIA should have considered the above-described new evidence
   because it was relevant to his withholding-of-removal and CAT claims. In
   his brief, Gaitan does not address the IJ’s determinations or the BIA’s
   affirming those determinations; he instead offers new evidence. Because the
   BIA did not err by declining to consider this new evidence, and because
   Gaitan does not otherwise address the merits of the BIA’s determination of
   these two claims, he has not shown the record compels a conclusion contrary
   to that reached by the BIA.
          DISMISSED in part and DENIED in part.



                                         4